NOTICE OF ALLOWABILITY

Claims 1-14 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is drawn to a triazine ring-containing polymer comprising a repeating unit structure represented by Formula (1):

    PNG
    media_image1.png
    118
    214
    media_image1.png
    Greyscale
.  
Ar represents at least one selected from the following Formulas (2) and (3):

    PNG
    media_image2.png
    96
    470
    media_image2.png
    Greyscale
.
The variables R, R’, W1, and W2 are as defined in Claim 1.  
Polymers including structures similar to the claimed Formula (1) are known in the art.  US 2012/0049308 (cited in the Applicant’s IDS) teaches a triazine ring-containing polymer represented by the following formula (p. 2, [0027]):

    PNG
    media_image3.png
    140
    303
    media_image3.png
    Greyscale


The Ar group in this formula is selected from formulas (3) to (19) illustrated at pages 2-3, [0028].  The substituents attached to these Ar groups are defined at page 3, [0029].  The substituents are independently selected from hydrogen, halogen, carboxyl, sulfone, branched or unbranched C1-C10 alkyl, or branched or unbranched C1-C10 alkoxy groups.  
None of the Ar groups contemplated by US 2012/0049308 include the hydroxyl groups required by the claimed Formulas (2) and (3).  Therefore, the triazine ring-containing polymers disclosed in US 2012/0049308 fall outside the scope of the claimed invention.
Similar triazine ring-containing polymers are disclosed by US 2013/0289203.  The polymers include a repeating structure having the following formula:

    PNG
    media_image4.png
    206
    304
    media_image4.png
    Greyscale

The Ar1 and Ar2 groups are selected from formulas (2) to (18) at pages 2-3.  The substituents attached to these Ar groups are defined at page 3, [0029].  The hydroxyl groups required by the claimed Formulas (2) and (3) are not included in the list of possible substituents.  Therefore, the polymers disclosed in US 2013/0289203 fall outside the scope of the claimed invention.
US 2014/0371367 teaches triazine ring-containing hyperbranched polymers having the following recurring structural unit:

    PNG
    media_image5.png
    144
    304
    media_image5.png
    Greyscale

Like the references discussed above, the Ar groups disclosed by US 2014/0371367 at pages 2-3 lack the hydroxyl groups required by the claimed invention.  
None of the references discussed above teach or suggest triazine ring-containing polymers including Ar groups which contain hydroxyl groups as required by the claimed Formulas (2) and (3).  The substituents attached to the Ar groups disclosed by these references are non-reactive.  One of ordinary skill in the art would not view the claimed Ar groups as obvious variants of or equivalents to the prior art Ar groups based on the reactive nature of the nucleophilic hydroxyl groups.  Therefore, independent Claim 1 and dependent Claims 2-13 are neither anticipated by nor obvious over the closest prior art.  
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1-14 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762